UNITED STATES COURT OF APPEALS
                            For the Fifth Circuit

                         ___________________________

                                 No. 96-30612
                               Summary Calendar
                         ___________________________


                               ELLEN SALLY BROWN,

                                                        Plaintiff-Appellant,
                                     VERSUS


                      LAFAYETTE GENERAL MEDICAL CENTER,

                                                         Defendant-Appellee.

         ___________________________________________________

             Appeal from the United States District Court
                 For the Western District of Louisiana
                              (94-CV-186)
         ____________________________________________________
                           November 22, 1996

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

PER CURIAM:1

     After being terminated from her position as a nursing director

at Lafayette General Medical Center, Ellen Sally Brown filed suit

against her former employer alleging that she was discriminated

against    on   the    basis    of   her   age   in   violation   of   the   Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623 (1994).

The district court found that Brown failed to meet her burden of

showing her employer’s age-neutral reasons for the termination were

pretextual and granted summary judgment in favor of Lafayette

     1
          Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
General.   We affirm the district court’s order.



                                      I.

     The district court made detailed findings of facts, which are

fully supported by the record and which we need not repeat here.

The record established that Brown and her immediate supervisor,

Camille Claibourne, vice president of nursing, had a difficult

working relationship for some time prior to Brown’s termination,

stemming in part from Browns disagreement with several policies

instituted by Claibourne, particularly those regarding the staffing

of nurses.     The tension between the two grew worse when, in mid-

December     1992,    Brown   admittedly    failed     to     follow   specific

instructions Claibourne gave her regarding the posting of a new

staffing policy.

     On December 30, 1992, Claibourne met with Brown and told her

that she could no longer work with her because Brown had become

untrustworthy.       Claibourne informed Brown that she had the option

of resignation or termination.        Brown responded that she would be

eligible for early retirement in June of 1993 and requested that

Claibourne    allow     her   to   remain   employed        until   that   time.

Claibourne said that she would defer her decision for the time

being and meet with her again on January 3, 1993.

     However, Brown decided not to attend the scheduled meeting

with Claibourne and instead met with John J. Burdin, Jr., the

president of Lafayette General.        Brown admitted that she violated

the hospital’s chain-of-command policy by going directly to the

                                      2
hospital president rather than Claibourne’s immediate supervisor.

On January 5, 1993, Burdin informed Brown that she was terminated.

Claibourne confirmed Brown’s termination in a letter dated the same

day and stated that the grounds for termination were “ineffective

communication to staff and Vice President; insubordination.”                            At

the time of her termination, Brown was 61 years old.

                                            II.

       We review de novo the district court’s grant of summary

judgment.      Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir.),

cert. denied, 506 U.S. 825 (1992); Bodenheimer v. PPG Industries,

Inc., 5 F.3d 955, 956 (5th Cir. 1993).                   The parties do not contest

that Brown has stated a prima facie case of age discrimination

under the ADEA.       See O’Connor v. Consolidated Coin Caterers Corp.,

116 S. Ct. 1307, 1310 (1996) (clarifying the elements of a prima

facie case under ADEA); Bodenheimer, 5 F.3d at 957.                      The only issue

on appeal is whether Brown has successfully rebutted Lafayette

General’s age-neutral justifications for her termination.

       Under the framework this Court recently articulated Rhodes v.

Guiberson Oil Tools, 75 F.3d 989, 994 (5th Cir. 1996) (en banc),

once   a   plaintiff        has   made     out    a     prima    facie    case    of   age

discrimination under the ADEA, the burden shifts to the defendant

to   proffer   a     non-discriminatory           reason    for   the    action.       The

defendant satisfies this burden by producing evidence that “if

believed by the trier of fact, would support a finding that

unlawful    discrimination          was    not    the    cause    of    the    employment

action.”       Id.     at    993.         Once    the    defendant       has    proffered

                                             3
nondiscriminatory reasons for the action, a plaintiff can only

avoid summary judgment “if the evidence taken as a whole (1)

creates a fact issue as to whether each of the employer’s stated

reasons was what actually motivated the employer and (2) creates a

reasonable inference that age was a determinative factor in the

actions of which plaintiff complains.”                  Id. at 994.

     Lafayette     General       successfully          proffered       an    age-neutral

justification     for     terminating         Brown,     namely       her    failure    to

communicate      adequately      with     her     staff     and       supervisor       and

insubordination.        Because the employer has come “forward with a

reason which,      if    believed,      would    support        a   finding    that    the

challenged action was nondiscriminatory,” the inference raised by

the prima facie case drops out and the burden returns to the

plaintiff   to    show     the    reasons       given     are       mere    pretext    for

discrimination.     LaPierre v. Benson Nissan, Inc., 86 F.3d 444, 448

(5th Cir. 1996).

     Brown has failed to make such a showing.                       The only evidence

Brown relies on to demonstrate that the hospital’s reasons are

pretextual are (1) her allegations that several other employees

over the age of forty have been “forced to resign” and replaced

with younger employees and (2) a letter signed by many of her

coworkers in which they stressed Brown’s many accomplishments and

expressed their regret at her dismissal.                  As for her allegations

that other employees have been forced to resign because of their

age, we agree with the district court that Lafayette General’s

unrebutted evidence concerning these employment actions remove any

                                          4
inference that age played a determinative role in Brown’s firing.2

     Nor does the letter from her coworkers raise an inference that

age played a role in her termination.          At best, this letter shows

that she was well liked by her staff and others.                However, “to

demonstrate pretext, the plaintiff must do more than ‘cast doubt on

whether [the employer] had just cause for its decision’”; she must

produce “some proof that age motivated the employer’s actions,

otherwise   the    law   has   been    converted     from    one   preventing

discrimination because of age to one ensuring dismissals only for

just cause to all people over 40.”           Moore v. Eli Lilly & Co., 990
F.2d 812, 815 (5th Cir.) (citations omitted), cert. denied, 510
U.S. 976 (1993).

     In Rhodes, we stated that “if the evidence put forth by the

plaintiff to establish the prima facie case and to rebut the

employer’s reasons is not substantial, a jury cannot reasonably

infer discriminatory intent.” 75 F.3d at 994.       We conclude that

the evidence presented by Brown was insubstantial and inadequate to

support a finding of age discrimination.

     Accordingly,    the   district       court’s   order   granting   summary

judgment in favor of Lafayette Medical is AFFIRMED.



     2
        Brown lists seven employees who she claims were either
terminated or forced to resign from Lafayette General during a
three-year period. During that period, Lafayette General employed
an average of 1,500 to 1,600 employees. Lafayette General also
produced unrebutted evidence that, of the seven employees Brown
names, one was discharged because his position was eliminated, a
second took medical leave and never returned, a third resigned to
relocate to another city, and a fourth resigned and was replaced
with an older employee.

                                      5
AFFIRMED.




            6